Citation Nr: 0710906	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  99-14 607	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4,800.

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
decision.).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 determination by the 
Committee on Waivers and Compromises (Committee) of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The case has been received from the Des 
Moines, Iowa, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a June 2006 Committee determination, the veteran's request 
for a waiver of the recovery of an overpayment of VA improved 
pension benefits in the amount of $4,800 was denied.  In 
February 2007, a VA Form 9 was received in which the veteran 
disagreed with this determination.  It is noted that the 
veteran requested a Travel Board hearing in this document; 
however, it does not appear that a statement of the case 
(SOC) has been issued.  

Since the veteran has submitted a notice of disagreement as 
to the issue of entitlement to a waiver of the recovery of an 
overpayment of VA improved pension benefits in the amount of 
$4,800, an SOC must be issued.  The failure to issue an SOC 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999).  

In the event that the SOC has been issued by the St. Paul, 
Minnesota, RO and a timely and adequate VA Form 9 has been 
received, the veteran should be scheduled for a Travel Board 
hearing.  

Accordingly, this matter is REMANDED for the following 
actions:
1.  The veteran should be sent an SOC as to 
the issue of entitlement to a waiver of the 
recovery of an overpayment of VA improved 
pension benefits in the amount of $4,800 in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the veteran should be scheduled 
for a Travel Board hearing.

2.  In the event that the SOC has already 
been issued by the St. Paul, Minnesota, RO 
and a timely and adequate VA Form 9 has been 
received, the veteran should be scheduled for 
a Travel Board hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

